Citation Nr: 1043114	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

This case was originally before the Board in November 2009, when 
it was remanded to comply with an outstanding hearing request.  
The Veteran presented testimony before a Decision Review Office 
(DRO) in March 2009 and before the Board in March 2010 via video 
conference.  Transcripts of these hearings are of record.

The Board notes there was a request for administrative and 
adjudicative action for a "knee condition" in December 1953.  
The RO determined he was ineligible as service connection had not 
been established for such a disability.  See Rating Sheet dated 
in March 1954.  Thereafter, in March 1954, the Veteran was 
notified that authorization for request for outpatient treatment 
could not be granted as service connection was not currently in 
effect for disabilities, to include the knee condition currently 
on appeal.  The Board finds that there was no prior claim for 
compensation benefits for a knee condition.  Moreover, the 
actions delineated above, do not amount to an adjudication of a 
compensation claim for a knee condition on the merits.  The 
instant request for benefits is original and has been reviewed 
accordingly.

The matters were again before the Board in May 2010, wherein they 
were remanded for further development and adjudication.  The 
claims have been returned to the Board and are ready for 
appellate disposition.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's lay assertions are not credible for the purpose 
of establishing a continuity of bilateral knee symptomatology 
since service.  

3.  The Veteran is not shown to have manifested either a right or 
left knee disability in service; right and left knee degenerative 
arthritis did not manifest until many years after the Veteran's 
discharge from service; neither a right or left knee disability 
is shown to be due to a documented injury or other event of the 
Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability, to include 
degenerative arthritis, due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A.       §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

2.  The Veteran does not have a left knee disability, to include 
degenerative arthritis, due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A.       §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in May 2008, May 2010, and July 2010.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.   Notice 
pursuant to the Dingess decision was included in the May 2008 
letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, a report of VA examination, and the testimony 
from the March 2009 DRO and March 2010 Board hearings.  The 
Veteran has not identified any other evidence which has not been 
obtained.

The VA Medical Center (VAMC) in Boston, Massachusetts, indicated 
in May 2010 that there were no records of treatment of the 
Veteran at their facility, to include records dated between 1952 
and 1954.  In August 2010, the RO once again attempted to obtain 
records from the Boston VAMC by providing the Veteran's Social 
Security number; however, it too resulted in a negative response.  
See Report of Contact dated in August 2010.  Any further efforts 
to obtain these records would be futile.   38 C.F.R. 
§ 3.159(c)(2).

In May 2008, St. Elizabeth's Hospital in Brighton, Massachusetts, 
indicated that there were no treatment records for the Veteran as 
they did not maintain records longer than 30 years.   In August 
2010, Quincy Medical Center indicated they had no records of 
treatment for the Veteran.  Also in August 2010, Caritas St. 
Elizabeth's Medical Center indicated they were unable to locate a 
record on the Veteran.  Any further efforts to obtain these 
records would be futile.   38 C.F.R. § 3.159(c)(1). 

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   
II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that he injured his knees while playing 
softball (i.e., sliding into base) in Darmstadt Germany.  The 
Veteran stated that he did not seek treatment in service because 
the day after his injury his battalion, along with the doctor, 
went to the field.  He further stated that he did not go to the 
field and was left at headquarters because he was to aboard a 
flight home for discharge.  The Veteran maintains that he sought 
medical treatment shortly after his discharge when his condition 
became worse (trick knee).  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for a bilateral knee 
disability is not warranted.  While the Veteran has presented a 
plausible reason for the lack of knee treatment in service, the 
Board finds it pertinent that the June 1953 separation 
examination was negative for either complaints or diagnoses of a 
bilateral knee condition.  Moreover, a Report of Medical History 
received in 1953 was similarly negative.  Specifically, the 
Veteran denied "trick" or locked knee.  

The Veteran indicates he filed a claim for a bilateral knee 
disability, but abandoned it after he saw soldiers worse off than 
he.  However, VA Form 8-526, Veteran's Application for 
Compensation or Pension, dated in August 1953 contains no request 
for such benefits.  

VA Form 10-2731, Request for Administrative and Adjudicative 
Action, notes that treatment or hospitalization was requested for 
"knee condition, nerves, and left shoulder."  However, there 
was no indication that treatment was in fact sought for either 
knee.  A December 1953 examination revealed complaints of left 
shoulder pain only.  X-rays were then taken of the left shoulder.  

A June 1954 statement from Quincy City Hospital revealed the 
Veteran twisted his right leg out of joint on May 29, 1954, while 
running.  The knee was manipulated under anesthesia.  The Veteran 
was diagnosed with internal derangement of the right knee.  There 
was no mention of a prior right (or left knee) injury.  

A January 2008 statement from the Veteran's primary care 
physician Dr. JK, noted the Veteran injured his knees in service 
due to a motor vehicle accident.  Dr. JK further indicated the 
Veteran had surgery on both knees within two years of that 
accident.  The Board would note at this juncture that records 
from Quincy City Hospital show, as delineated above, that the 
Veteran suffered internal derangement in May 1954 as result of a 
twisting injury.  There was no mention of either a motor vehicle 
accident or a softball injury.  There has been no objective 
evidence of the left knee surgery associated with the claims 
folder, other than the scar of the left knee noted on examination 
in August 2010.  

In August 2010, the Veteran underwent a VA examination.  The VA 
examiner diagnosed the Veteran with degenerative arthritis of the 
right and left knees.  The VA examiner opined that the right and 
left knee disabilities were less likely as not caused by or the 
result of injury sustained while in the military.  The examiner 
reasoned that that there were no records generated during the 
Veteran' military service having to do with knee problems.  

The examiner also noted that knee problems were attributed to a 
motor vehicle accident in 1953, but that it was not confirmed.  
At this juncture, the Board notes the Veteran indicated that his 
private physician misstated the facts in that he did not have a 
motor vehicle accident; however, as shown, the examiner conceded 
that this accident was not confirmed.  Thus, the opinion was not 
rendered solely on this basis.  

The examiner also highlighted that records showed that the 
Veteran sustained a twisting injury to his right knee in May 1954 
(post-service).  Finally, the examiner concluded that both 
surgical procedures were performed after the discharge from 
service.  The Board additionally notes it is not clear when the 
left knee surgery was performed.  

In sum, the service treatment records are wholly devoid of 
treatment or diagnoses regarding a bilateral knee condition.  
While the Veteran underwent an operation on his right knee in May 
1954, records clearly show it was the result of injury sustained 
after the Veteran's discharge.  No contrary evidence has been 
presented.  

The first objective evidence of degenerative arthritis of the 
knees is in 2010, which is clearly outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  
This represents a 57-year evidentiary gap between the Veteran's 
period of active service ending in 1953 and the earliest 
indication of arthritis in 2010.  Even when considering the 
complaints of knee pain and limited motion highlighted by Dr. JK 
in January 2008, this is still more than 55 years post-discharge.    

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

The Board is cognizant that the Veteran maintains that he suffers 
from knee pain, swelling, and limited motion, and that the 
Veteran is competent to report his symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

To the extent that the Veteran may be asserting that he had 
continued or ongoing problems with his knees since service, these 
statements are not found to be credible for the purpose of 
establishing a continuity of symptomatology following service.  
38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, other than the post-service injury in 1954, there 
were no knee complaints or treatment in service or until 2008.  
Thus, the Veteran's statements are inconsistent with any current 
assertions of his having had chronic or recurrent knee problems 
since service.  Id.

Finally, there is no such competent evidence that establishes a 
relationship between the current bilateral knee arthritis to an 
identified injury or other incident of service.  

Although the Veteran reports having a bilateral knee disability 
related to his military service, there is simply no medical 
evidence on file supporting his lay assertions.  His statements 
alone cannot constitute competent evidence of a medical diagnosis 
or nexus opinion as only those medically trained are competent to 
diagnose a condition and identify likely etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


